AVANTE SYSTEMS, INC. 695-24-05 Desa Kiara, Jalan Damasara Kuala Lumpur, Malaysia January 31, 2011 Via EDGAR United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 3561 Washington D.C., 20549 Attention:Kate Beukenkamp Re: Avante Systems, Inc. Registration Statement on Form S-1 Filed December 21, 2010 File No.: 333-171305 Dear Ms. Beukenkamp: I write on behalf of Avante Systems, Inc., (the “Company”) in response to the Staff’s letter of January 14, 2010, by Larry Spirgel, Assistant Director, of the United States Securities and Exchange Commission (the “Commission”) regarding the above-referenced Registration Statement on Form S-1, filed December 21, 2010, (the Comment Letter”). Paragraph numbering used for each response corresponds to the numbering used in the Comment letter. general 1. we note that you are a developmental company with nominal operations.as a result, the company is considered a shell company.in addition, the shares being registered for resale constitute 100% of the company’s shares not held by your president and director and were issued to your selling shareholders recently.as a result, the offering in an indirect primary offering.revise your prospectus cover page to identify the company as a shell company.identify all the selling shareholders as underwriters (not “may be deemed to be underwriters”) and fix the sales price to the public for the duration of the offering.in addition, make conforming changes throughout the prospectus (e.g. plan of distribution). In response to this comment, the Company has removed 525,000 shares of common stock initially registered for resale by selling security holders in the Registration Statement. As revised, 825,000 shares of common stock are being offered for resale by selling security holders in this offering, representing approximately 31% of our outstanding shares of common stock, all held by non-affiliates of the Company. As revised, we do not believe this offering constitutes an indirect primary offering; and consequently, we believe it is unnecessary to indentify the selling security holders as underwriters. Although the Company agrees with the staff that it is a shell company, Form S-1 does not require the Company to indicate that it is a shell company on the cover page of the Registration Statement.The Company has included, however, language in the prospectus cover page to indicate that the Company is a shell company. prospectus cover page 2. we note your disclosure highlighting the limitations on resales of securities purchased in this offering.revise the disclosure (here and elsewhere) to make clear that resales are not permitted under rule 144(1) until 12 months after the company no longer being considered a shell company. In response to this comment, the Company included the requested language in the prospectus cover page and included a risk factor as well. prospectus summary, page 5 3. disclose why the company is conducting an offering and becoming a reporting company in light of your disclosure that the underlying private offering raise minimal funds which were insufficient to begin business operations, pay the costs of the offering and meet the costs of legal reporting requirements. In response to this comment, the Company detailed the reasons that the Company is conducting an offering and becoming a reporting Company as requested. 4. please revise your disclosure to state that your common stock is “quoted” on the otcbb as the otcbb is a quotation services for securities which are not listed or traded on nasdaq or a national securities exchange. In response to this comment, the Company revised its disclosures as requested. risk factors,page 7 5. include a prominent risk factor highlighting the difficulty u.s. investors may have in communicating or interacting with the company. note that the company’s operations and personnel are, and will be, located in the far east. In response to this comment, the Company included the risk factor as requested. 6. on page 29 you state that you will be subject to laws in several jurisdictions, such a business licensing requirements. please amend this section to include and risks associated with securing appropriate business licenses. In response to this comment, the Company does not believe that securing business licenses will be a problem.As all businesses are subject to licensing, a risk factor would be unnecessary. 2 7. On page 26 you state that 3g technology requires bandwidth and transfer rates to accommodate technology like yours.please revise this section to discuss any risks associated with limited availability or access to broadband bandwidth necessary for your products to function. In response to this comment, the Company has amended the filing to discuss the risks associated with limited availability or access to broadband bandwidth necessary for the Company’s products to function. enforceability of civil liabilities risk factor 8. please amend your disclosure to include a risk factor related to the enforceability of civil liabilities in malaysia and china.we note on pages 19 and 20 that you have provided both a malaysian and chinese (prc) address for each of your executive officers and directors.accordingly, add a risk factor that discusses whether an investor would find it difficult to: · effect service of process on your non-u.s. officers or directors named in the registration statement; · enforce u.s. court judgments based upon the civil liability provisions of the u.s. federal securities laws in u.s. malaysia or prc courts against you or the above described persons; and · bring an original action in an malaysian or prc court to enforce liabilities based upon the u.s. federal securities laws against you or the above described persons. In response to this comment, the Company included the requested risk factor. because we intend to offer our product in china and other countries…, page 11 9. we note you discussion regarding risks associated with international operations throughout asia and china specifically.please amend to include risks specifically associated with doing business or conducting operations in china.for example, please discuss risks or uncertainties acquiring necessary permits or licenses, challenges to protecting intellectual property, regulation affecting foreign-based businesses operating in china or taxes issues.in this regard, plainly state that, because china (prc) has historically not protected a company’s intellectual property to the same extent as the united states, a company doing business in china faces an increased risk of intellectual property piracy.similarly, disclose whether there are any malaysian laws, regulations or customs that could material risks to your business.include in this discussion your potential liability for malaysian taxes, tariffs, license or other payments.disclose whether, as a result of your international operations, you have incurred or expect to incur the risk of foreign currency fluctuations. In response to this comment, the Company enhanced its disclosures about conducting operations offshore, particularly in China, pertaining to the legal system, currency exchange, inflation, taxation and intellectual property laws. 3 because the industry is dependent upon general economic conditions…page 11 please revise this risk factor to discuss the current economic environment internationally, and where you operate regionally, in light of the continuing worldwide economic downturn. In response to this comment, the Company removed the risk factor entirely.The Company does not believe a discussion on the general economic environment domestic or international will benefit investors. plan of distribution, page 18 you state that you intend to contact an authorized otcbb market-maker for sponsorship of your securities.in the next sentence, you state that currently, ‘we or anyone acting on our behalf has requested or encouraged any broker-dealer to act as a market-maker for our securities.”please clarify these statements by revising this disclosure. In response to this comment, the Company revised the statement to clarify that the Company has not requested any broker dealer to act as a market maker for the Company’s securities. directors, executive officers, promoters and control persons, page 19 supplementally advise, with a view to disclosure, why you have provided dual addressed for each of xu hai bo and ran hong dan on pages 19 and 20. In response to this comment, the Company revised the address information to reconcile the disclosure.The Chinese addresses were incorrectly stated in the filing.Both directors reside in Malaysia. involvement in certain legal proceedings, page 20 please revise your disclosure to describe any applicable legal proceedings during the last 10 years that are material to an evaluation of the ability or integrity of any of your officers or directors.refer to item 401(1) of regulation s-k. In response to this comment, the Company described all applicable proceedings during the last 10 years pursuant to Item 401(1) of Regulation S-K. description of business, page 25 general please amend your disclosure to include a section discussing how you plan to continue developing your product and related technology.we note you currently have only two employees that devote approximately 10 to 15 percent of their time to the company.we note on page 29 your disclosure that you have no other employees.please tell us if you are contracting with third-parties or developing your product internally.in the case of the latter, please discuss your internal product development capabilities. In response to this comment, the Company better explained who is involved in its product development efforts. 4 third generation technology and wideband code division multiple access, page 26 third generation technology, page 26 in the first sentence of the first paragraph on page 26, you state that one of the recent developments in mobile technology is third generation, or “3g” technology.please amend your filing to discuss the recent development of 4g technology including the availability of this technology in your proposed markets.additionally, please discuss at the end of this section the relative speed and data rates of 4g technology in comparision to 3g and 2g technology. In response to this comment, the Company has amended the filing to discuss the recent development of 4G technology, including the availability of this technology in the Company’s proposed markets. Additionally, the Company discussed at the end of this section the relative speed and data rates of 4G technology in comparison to 3G and 2G technology. in the last sentence in the first paragraph you state that “[t]hree common ones are.”but you list six cellular access technologies.please reconcile. In response to this comment, the Company reconciled the disclosure as requested. surveillance industry in asia, page 27 please revise your discussion in this section to specifically address the personal surveillance market segment where you plan to operate, as opposed to surveillance products and market growth related to governmental, large-scale commercial or other kinds of surveillance industry demand. In response to this comment, the discussion on the surveillance industry in Asia includes personal surveillance.The Company does not have a breakdown of the personal surveillance industry separate from the government and large scale commercial industry. our product, page 27 we note your discussion in the second paragraph on page 28.we also note that on page 32 you disclose that the total of $15,192 in operating expense was for legal, accounting and consulting fees incurred in the establishment of your business.please revise to discuss specifically what steps you are currently taking to develop your product. additionally, describe your current stage of development, such as prototyping.disclose the amount of money spent to date on research and development, and the anticipated future costs of commercializing your product. In response to this comment, the Company has already set forth the steps currently taken to develop the product.The Company is conducting experiments to improve on quality and cost, which includes testing the video and audio quality and range of the device during use.The Company is also searching for the lowest priced components available in the market and adding those components to the device. 5 description of property, page 30 please clarify that your corporate office in reno, nv is the nevada agency and trust company, a registered agent for service and that you have no business operations or management located in the united states. In response to this comment, the Company removed the Reno address from the section. management’s discussion and analysis…page 30 locate suitable manufacturing, page 30 please discuss the basis for your belief that orders will be shipped within five business days after placing the order with a third-party manufacturer. In response to this comment, the Company has been negotiating with manufacturers and 5 days was presented as the workable turnaround time. sales personnel, page 31 we note that you intend to use your management to sell your product initially.we also note that under the first risk factors on page 12 that you disclose that your management team has no experience in sales and marketing, and no experience starting a cellular camera business.please discuss how management will initially sell your products. In response to this comment, the Company explained its sales and marketing strategy in the section titled “Sales and Distribution Strategy.” Management will do their best to market and sell the product using those measures. liquidity and capital resources, page 33 on page 40 you disclosure that your estimated total expense related to this offering is $27,003.we note your currently have $33,308 in assets and plan to use $20,000 over the next 12 months to develop your business, but have not taken action to seek additional financing sources.please amend this section to state that after completing this transaction you will have $6,305 in assets unless you secure additional financing. In response to this comment, the Company included the language as requested. item 15.recent sales of unregistered securities, page 41 6 provide the date of sale for each of the described regulation s transactions.please refer to item 701(a) of regulation s-k. In response to this comment, the Company included the dates as requested. notes to the financial statement, page f-6 note 1 summary of accounting policies-cash and cash equivalents, page f-6 we note that you have $33,308 in cash that is held in an escrow account.it is unclear why you disclose that the cash is unrestricted since it is held in escrow.please elaborate on the reasons for keeping the cash in an escrow account.also disclose if there are any possible restrictions on your ability to access the cash, or if any prior approval is needed from your outside attorneys before you can access the cash in the account. In response to this comment, the Company’s outside attorneys have the cash in a trust account for the Company’s unrestricted use.The Company revised the language to remove the term escrow, as it is a trust account.This arrangement is convenient for the Company.The lawyers are able to wire money from this account at the Company’s direction. note 2 prepaid expense, page f-7 you disclose that you paid a retainer to your auditor for services to be rendered after avante systems’ year-end.please tell us about the nature of the future services to be performed.also tell us about your fee arrangement with your auditors, including any contingent fees. Once the registration statement is effective, the Company will have to file quarterly and annual reports with the Commission.The prepaid expenses are for the auditor’s review fees for the quarterly reports. Thank you for your time and attention to this matter.Please contact me with any additional questions or comments. Very truly yours, /s/ Xu Hai Bo Xu Hai Bo Chief Executive Officer
